As filed with the Securities and Exchange Commission on July 29, 2011 UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number:811-09447 Jacob Funds Inc. (Exact name of registrant as specified in charter) c/o Jacob Asset Management of New York LLC 653 Manhattan Beach Blvd. #J Manhattan Beach, CA 90266 (Address of principal executive offices) (Zip code) Ryan Jacob c/o Jacob Asset Management of New York LLC 653 Manhattan Beach Blvd. #J Manhattan Beach, CA 90266 (Name and address of agent for service) (424) 237-2164 Registrant's telephone number, including area code Date of fiscal year end: August 31 Date of reporting period:May 31, 2011 Item 1. Schedule of Investments. JACOB INTERNET FUND SCHEDULE OF INVESTMENTS May 31, 2011 (Unaudited) Shares Value COMMON STOCKS - 99.0% Internet - Commerce - 24.2% Bottomline Technologies, Inc. * $ Ctrip.com International Ltd. - ADR *^ Digital River, Inc. * eBay Inc. * Expedia, Inc. Netflix, Inc. *(a) New Oriental Education & Technology Group, Inc. - ADR *^ Shutterfly, Inc. *(a) Internet - Infrastructure - 44.7% Apple Computer, Inc. * Ariba Inc. * athenahealth Inc. *(a) Broadcom Corporation - Class A Cisco Systems, Inc. Cypress Semiconductor Corp. * LogMeIn, Inc. * Netlogic Microsystems Inc. * NetScout Systems, Inc. * Openwave Systems Inc. * Red Hat, Inc. * Salesforce.com, Inc. *(a) SanDisk Corporation * Sourcefire Inc. * SuccessFactors, Inc. * TriQuint Semiconductor, Inc. * Internet - Media - 30.1% Baidu.com, Inc. - ADR *^ Geeknet, Inc. * Google Inc. * Hollywood Media Corp. * IAC/InterActiveCorp. * SINA Corporation *^(a) Tencent Holdings Limited (HK) WebMD Health Corp. * Yahoo! Inc. * TOTAL COMMON STOCKS (Cost $28,224,312) JACOB INTERNET FUND SCHEDULE OF INVESTMENTS May 31, 2011 (Unaudited), Continued Principal Amount Value SHORT TERM INVESTMENTS - 0.8% U.S. Treasury Bills - 0.8% $ 0.08%, 06/30/2011 $ 0.04%, 08/25/2011 TOTAL SHORT TERM INVESTMENTS (Cost $399,938) INVESTMENTS PURCHASED WITH CASH PROCEEDS FROM SECURITIES LENDING - 0.4% Commercial Paper - 0.4% Ottimo Funding LLC, 4.71%, Due 10/27/11(b) TOTAL INVESTMENTS PURCHASED WITH CASH PROCEEDS FROM SECURITIES LENDING (Cost $702,887) TOTAL INVESTMENTS(Cost $29,327,137) - 100.2% LIABILITIES IN EXCESS OF OTHER ASSETS - (0.2%) ) TOTAL NET ASSETS - 100.0% $ * Non Income Producing. ^ U.S. Dollar-denominated foreign security. (a) All or portion of shares are on loan. (b) Illiquid security fair valued by Valuation Committee as delegated by the Jacob Funds' Board of Directors. ADR American Depositary Receipt. HK Security denominated in Hong Kong dollars. Value translated into U.S. dollars. Jacob Internet Fund Summary of Fair Value Exposure The Fund has adopted fair valuation accounting standards which establish an authoritative definition of fair value and set out a hierarchy for measuring fair value. These standards require additional disclosures about the various inputs and valuation techniques used to develop the measurements of fair value and a discussion in changes in valuation techniques and related inputs during the period.These standards define fair value as the price that would be received to sell an asset or paid to transfer a liability in an orderly transaction between market participants at the measurement date.The fair value hierarchy is organized into three levels based upon the assumptions (referred to as "inputs") used in pricing the asset or liability.These standards state that "observable inputs" reflect the assumptions market participants would use in pricing the asset or liability based on market data obtained from independent sources and "unobservable inputs" reflect an entity's own assumptions about the assumptions market participants would use in pricing the asset or liability. Various inputs are used in determining the value of the Internet Fund's investments. These inputs are summarized in the three broad levels listed below: Level 1 - Unadjusted quoted prices in active markets for identical assets or liabilities that the Corporation has the ability to access. Level 2 - Observable inputs other than quoted prices included in Level 1 that are observable for the asset or liability, either directly or indirectly. These inputs may include quoted prices for the identical instrument on an inactive market, prices for similar instruments, interest rates, prepayment speeds, credit risk, yield curves, default rates and similar data. Level 3 - Unobservable inputs for the asset or liability, to the extent relevant observable inputs are not available, representing the Corporations own assumptions about the assumptions a market participant would use in valuing the asset or liability, and based on the best information available. The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. The following is a summary of the inputs used to value the Internet Fund's investments as of May 31, 2011: Level 1 Level 2 Level 3 Total Common Stock Internet - Commerce $ $
